t c memo united_states tax_court joyce m thomas petitioner v commissioner of internal revenue respondent docket no filed date joyce m thomas pro_se andrew r moore for respondent memorandum findings_of_fact and opinion haines judge respondent determined the following deficiencies and additions to tax in petitioner’s federal income taxes unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure all continued year deficiency sec_6651 sec_6654 additions to tax additions to tax dollar_figure big_number big_number dollar_figure big_number big_number -- dollar_figure big_number after concessions the issues for decision are whether petitioner is liable for a 10-percent additional tax under sec_72 on distributions made from her individual_retirement_accounts iras in and whether petitioner is liable for additions to tax under sec_6651 for failure to timely file her federal_income_tax returns for and years in issue and whether petitioner is liable for additions to tax under sec_6654 for failure to pay estimated income_tax for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed the petition petitioner resided in milpitas california petitioner was born in at some point during or continued amounts are rounded to the nearest dollar in the stipulation of facts the parties agreed to the amount of income received by petitioner and the deductions petitioner is entitled to for and petitioner began suffering from bilateral tendinitis and carpal tunnel syndrome her carpal tunnel symptoms were minimal and surgery was not recommended for either condition petitioner also suffered from periods of depression during the years in issue petitioner was employed by cypress semiconductor corporation cypress to lay out computer chips petitioner also operated her own startup network marketing business at some point during cypress transferred petitioner to another job because her bilateral tendinitis and carpal tunnel syndrome were aggravated by her chip-laying duties petitioner was unable to perform her new duties and was transferred back to her former job during or petitioner’s medical conditions limited her to working only hours a day petitioner owned several iras but became unhappy with the rate of return from investments held in those accounts in and petitioner received distributions from her iras totaling dollar_figure and reinvested the funds in non-ira investments petitioner did not file federal_income_tax returns for the during petitioner received a distribution of dollar_figure from her aim family of funds aim balanced fund b ira during she received the following distributions dollar_figure from the aim constellation fund a dollar_figure from the aim value fund b dollar_figure from the aim balanced fund b and dollar_figure from the aim weingarten fund a years in issue instead petitioner testified that she filed tax statements but she could not recall when she filed the statements or the nature of those statements in addition petitioner made no estimated_tax payments during or on date respondent prepared substitutes for returns for petitioner for the years in issue on date respondent sent petitioner notices of deficiency for the years in issue respondent determined that petitioner was liable for additional taxes of dollar_figure and dollar_figure for early distributions from her iras for and respectively respondent also determined that petitioner was liable for additions to tax under sec_6651 and sec_6654 as set out above in response to the notices of deficiency petitioner filed a petition with this court on date opinion a petitioner is liable for a 10-percent additional tax under sec_72 respondent determined that under sec_72 petitioner is liable for a 10-percent additional tax on early distributions from her iras in and petitioner bears the burden of proving that respondent erred in making this determination rule a sec_72 imposes a 10-percent additional tax on early distributions from qualified_retirement_plans qualified_retirement_plans are defined to include iras as defined in sec_408 and b sec_72 sec_4974 there is no dispute as to whether petitioner’s iras are qualified_retirement_plans for purposes of sec_72 the 10-percent additional tax does not apply to certain distributions from qualified_retirement_plans including distributions made after an employee attains age 59½ and distributions attributable to the employee’s disability sec_72 iii see sec_72 for purposes of sec_72 an employee is disabled if she is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical condition or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration sec_72 petitioner was born in the distributions from her iras were made in and because petitioner had not attained the age of 59½ at the time of the distributions the exception found in sec_72 does not apply during and petitioner was employed by cypress and was running her own startup network marketing business although petitioner testified that the condition of her health slowed her down and forced her to switch from full-time to part-time work during petitioner was still able to engage in substantially gainful activity see sec_72 because petitioner was not disabled within the meaning of sec_72 we find that the exception in sec_72 does not apply see 106_tc_337 cf brown v commissioner tcmemo_1996_421 petitioner has not argued and the record is devoid of any evidence which would indicate that petitioner is qualified for any other exception to sec_72 for the foregoing reasons we hold that petitioner is liable for a 10-percent additional tax on the early distributions from her iras b additions to tax under sec_6651 and sec_6654 respondent bears the burden of production respondent determined that petitioner is liable for additions to tax under sec_6651 for failure_to_file income_tax returns for the years in issue respondent also determined that petitioner is liable for additions to tax under sec_6654 for failure to make estimated_tax payments on income realized from the ira_distributions in and respondent bears the burden of production with respect to petitioner’s liability for the additions to tax sec_7491 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the additions to tax higbee v commissioner supra pincite once respondent meets his burden of production petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is incorrect id petitioner is liable for sec_6651 additions to tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless petitioner can establish that such failure is due to reasonable_cause and not due to willful neglect respondent submitted and the court received into evidence forms certificates of assessments payments and other specified matters respondent’s forms applicable to petitioner for the years in issue respondent’s forms indicate that petitioner did not file income_tax returns for the years in issue which petitioner confirmed in her testimony at trial we find that respondent has met his burden of production to show reasonable_cause petitioner must show that she exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs for illness or incapacity to constitute reasonable_cause petitioner must show that she was incapacitated to such a degree that she could not file her returns 16_tc_893 see eg joseph v commissioner tcmemo_2003_19 illness or incapacity may constitute reasonable_cause if the taxpayer establishes that he was so ill he was unable to file black v commissioner tcmemo_2002_307 affd 94_fedappx_968 3d cir watts v commissioner tcmemo_1999_416 taxpayer’s selective inability to perform his or her tax obligations while performing regular business does not excuse failure_to_file although petitioner suffered from bilateral tendinitis carpal tunnel syndrome and periods of depression she was constantly employed by cypress and was running her own startup network marketing business during the years in issue in addition petitioner testified that she was able to file tax statements for the years in issue for these reasons we find that petitioner was not incapacitated to such a degree that she could not file her tax returns petitioner has not raised other arguments that would suggest her failure_to_file was due to reasonable_cause petitioner has failed to show that she exercised ordinary business care and prudence but she was nevertheless unable to file her returns we find that petitioner did not have reasonable_cause for her failure_to_file therefore we hold that petitioner is liable for sec_6651 additions to tax for the years in issue petitioner is liable for sec_6654 additions to tax sec_6654 imposes an addition_to_tax on an underpayment of estimated_tax unless one of the statutory exceptions applies 99_tc_202 75_tc_1 see sec_6654 respondent’s forms indicate that petitioner did not make estimated_tax payments in or which petitioner confirmed in her testimony at trial we find that respondent has met his burden of production under sec_6654 the addition_to_tax will not be imposed where the taxpayer becomes disabled in the taxable_year for which the estimated payments were required to be made or in the preceding_taxable_year and the underpayment is due to reasonable_cause and not due to willful neglect petitioner was suffering from bilateral tendinitis carpal tunnel syndrome and depression at the time the estimated payments were required to be made however during this period petitioner was employed by cypress and was running her own startup network marketing business we find that petitioner was not disabled for purposes of sec_6654 therefore the exception found in sec_6654 does not apply we do not find that any other statutory exception applies therefore we hold that petitioner is liable for additions to tax under sec_6654 for and summary for the above-stated reasons we hold that petitioner is liable for a 10-percent additional tax under sec_72 on her ira_distributions sec_6651 additions to tax for all years in issue and sec_6654 additions to tax for and in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
